      Case 1:19-cv-01447-DAD-JLT Document 48 Filed 09/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     MICHAEL HERNANDEZ GONZALEZ,                       No. 1:19-cv-1447-JLT (PC)
12                        Plaintiff,                     ORDER TO ASSIGN DISTRICT JUDGE;
13            v.                                         ORDER DIRECTING PLAINTIFF TO
                                                         SUBMIT SERVICE DOCUMENTS; AND
14     GUARD H. PEREZ, et al.,
                                                               THIRTY-DAY DEADLINE
15                        Defendants.
                                                         FINDINGS AND RECOMMENDATIONS
16                                                       TO DISMISS NON-COGNIZABLE
                                                         CLAIMS AND DEFENDANTS
17
                                                               FOURTEEN-DAY DEADLINE
18

19
           Plaintiff’s first amended complaint was recently screened and found to state a cognizable
20
     Eighth Amendment excessive force claim against Fresno County Jail Officer R. Perez and a failure-
21
     to-protect claim against Officer Mrs. Sharp. No other claims were cognizable as pled. Plaintiff was
22
     then directed to submit notice as to whether he wished to proceed only on the cognizable claims,
23
     whether he wished to dismiss this case, or whether he wished to stand on his pleading. Plaintiff has
24
     now filed a notice of his intent to proceed on the first amended complaint as screened. Accordingly,
25
     the Court ORDERS as follows:
26
           1. The Clerk of Court is directed to assign a district judge to this case;
27
           2. Service is appropriate for the following defendants:
28
                                                        1
     Case 1:19-cv-01447-DAD-JLT Document 48 Filed 09/17/20 Page 2 of 3

 1                  OFFICER R. PEREZ

 2                  OFFICER MRS. SHARP

 3           3. The Clerk of the Court shall send plaintiff 2 USM-285 forms, one summons, an

 4   instruction sheet and a copy of the first amended complaint filed November 28, 2019.

 5           4. Within thirty days from the date of this order, plaintiff shall complete the attached

 6   Notice of Submission of Documents and submit the following documents to the court:

 7                  a. The completed Notice of Submission of Documents;

 8                  b. One completed summons;

 9                  c. One completed USM-285 form for each defendant listed above; and

10                  d. 3 copies of the endorsed first amended complaint filed November 28, 2019.

11           5. Plaintiff need not attempt service on defendants and need not request waiver of service.

12   Upon receipt of the above-described documents, the court will direct the United States Marshal to

13   serve the above-named defendants pursuant to Federal Rule of Civil Procedure 4 without payment

14   of costs.

15           In addition, the Court RECOMMENDS that all remaining claims and defendants be

16   dismissed without leave to amend.

17           These Findings and Recommendations will be submitted to the United States District

18   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

19   fourteen days after being served with these Findings and Recommendations, the parties may file

20   written objections with the Court. The document should be captioned “Objections to Magistrate
21   Judge’s Findings and Recommendations.” The parties are advised that failure to file objections

22   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772

23   F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

24

25   IT IS SO ORDERED.

26       Dated:    September 17, 2020                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        2
     Case 1:19-cv-01447-DAD-JLT Document 48 Filed 09/17/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL HERNANDEZ GONZALEZ,                     No. 1:19-cv-1447-JLT (PC)
12                     Plaintiff,
13          v.                                       NOTICE OF SUBMISSION
14   GUARD H. PEREZ, et al.,
15                     Defendants.
16

17         Plaintiff submits the following documents in compliance with the court's order filed

18   _____________________:

19         ____           completed summons form

20         ____           completed USM-285 forms

21         ____           copies of the ___________________
                                              Complaint
22

23   DATED:
24
                                                         ________________________________
25                                                       Plaintiff
26
27

28
                                                     1
